DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson (US 2014/0336883).
Referring to claim 1, Thompson et al. disclose a work equipment (10, fig 1), comprising: 
a vehicle body (22, fig 1); 
a storage container (17, fig 1) provided on the vehicle body so as to be moveable between a horizontal position for storing a collected article and an inclined position (25, fig 1) for unloading the collected article; 
a drive unit (EMC, paragraph 0024) provided between the vehicle body and the storage container and configured to change a container inclination angle defined as an angle of the storage container with respect to the vehicle body; 

a control unit (paragraph 0036 & fig 10 flow chart) configured to control a driving operation of the drive unit, the control unit controlling the drive unit according to the vehicle body inclination angle.

Referring to claim 2, Thompson et al. also disclose the control unit prohibits the driving operation of the drive unit when the vehicle body inclination angle is equal to or greater than a first inclination angle determination value (fig 10 flow chart).

Referring to claim 3, Thompson et al. disclose the control unit changes a driving speed of the drive unit in dependence on the vehicle body inclination angle (fig 10 flow chart).

Referring to claim 4, Thompson et al. disclose when the vehicle body inclination angle is smaller than a second inclination angle determination value smaller than the first inclination angle determination value (fig 10 flow chart), the control unit sets the driving speed of the drive unit to a predetermined first driving speed, and when the vehicle body inclination angle is equal to or greater than the second inclination angle determination value and smaller than the first inclination angle determination value (fig 10 flow chart), the control unit sets the driving speed of the drive unit to a predetermined second driving speed lower than the first driving speed.
 when the drive unit is performing the driving operation to increase the container inclination angle, and a time change rate of the vehicle body inclination angle exceeds a predetermined threshold value, the control unit prohibits the driving operation of the drive unit (fig 10 flow chart).

Referring to claim 6, Thompson et al. disclose when the drive unit is performing the driving operation to increase the container inclination angle, and a time change rate of the vehicle body inclination angle exceeds a predetermined threshold value, the control unit causes the drive unit to decrease the container inclination angle (fig 10 flow chart).

Referring to claim 7, Thompson et al. also disclose the drive unit is performing the driving operation to increase the container inclination angle, and a time change rate of the vehicle body inclination angle exceeds a predetermined threshold value (fig 10 flow chart), the control unit causes the drive unit to decrease the container inclination angle at a driving speed equal to or lower than the first driving speed.

Referring to claim 8, Thompson et al. disclose when the control unit causes the drive unit to perform the driving operation so as to decrease the container inclination angle following an event where the time change rate of the vehicle body inclination angle has exceeded the predetermined threshold value (seen fig 3) , the control unit causes the drive unit to perform the driving operation so as to increase the container inclination angle upon the vehicle body inclination angle becoming equal to or smaller than the first inclination angle determination value.


Referring to claim 10, Thompson et al. disclose when the control unit causes the drive unit to perform the driving operation so as to decrease the container inclination angle following an event where the storage container has been moved to the inclined position, the control unit causes the drive unit to perform the driving operation at a maximum speed (fig 10 flow chart).

Referring to claim 11, Thompson et al. disclose the vehicle body inclination angle comprises a fore and aft inclination angle defined as an angle (seen in fig 5) in a fore and aft direction of the vehicle body relative to a horizontal plane, and a lateral inclination angle defined as an angle in a lateral direction relative to the horizontal plane.

Referring to claim 12, Thompson et al. also disclose the vehicle body inclination angle comprises an inclination angle defined as an angle in a tilting direction (seen in fig 6) of the storage container tilted by the drive unit relative to a horizontal plane of the vehicle body.

Referring to claim 13, Thompson et al. disclose when the drive unit is performing the driving operation to increase the container inclination angle, and a time change rate 

Referring to claim 14, Thompson et al. disclose when the drive unit is performing the driving operation to increase the container inclination angle, and a time change rate of the vehicle body inclination angle exceeds a predetermined threshold value, the control unit causes the drive unit to decrease the container inclination angle (fig 10 flow chart).

Referring to claim 15, Thompson et al. disclose when the drive unit is performing the driving operation to increase the container inclination angle (seen in fig 5), and a time change rate of the vehicle body inclination angle exceeds a predetermined threshold value (fig 10 flow chart), the control unit causes the drive unit to decrease the container inclination angle at a driving speed equal to or lower than the first driving speed.

Referring to claim 16, Thompson et al. disclose when the control unit causes the drive unit to perform the driving operation so as to decrease the container inclination angle following an event where the time change rate of the vehicle body inclination angle has exceeded the predetermined threshold value (fig 10 flow chart), the control unit causes the drive unit to perform the driving operation so as to increase the container inclination angle upon the vehicle body inclination angle becoming equal to or smaller than the first inclination angle determination value.



Referring to claim 18 & 20, Thompson et al. disclose the vehicle body inclination angle comprises an inclination angle (seen in fig 5) defined as an angle in a tilting direction of the storage container tilted by the drive unit relative to a horizontal plane of the vehicle body.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landes et al. disclose a hauling machine. Muir et al. disclose milling device.  Cai et al. discloses a monitoring system. Baldys et al. disclose a tipper vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE  WESTBROOK/
Examiner Art Unit 3612